DETAILED ACTION
Election/Restrictions
1.	Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: game apparatus kit can be used to practice another and materially different process than the method of gameplay of claim 1. For example, a category matching card game could be played. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 101
2.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to conduct a method of a gameplay. Specifically, the rules comprise instructions for providing “assigning” cards, “assign ... role(s)”, “direct” players to defined locations, and “assign” game related “tasks”, which is grouped under Certain Methods of Organizing Human Activity, including ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”).
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application. The rules to the gameplay are applied using general gaming technology as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to gaming technology elements. Regarding the game related printed matter on the surface of the game cards, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). The PTAB, in Ex parte Snow (Appeal 2017-001891) affirmed the examiner’s position that the card game indicia does not transform the abstract idea of a set of rules to a game into patent eligible subject matter (See pages 13-14).  

4.         The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
-  cards with front and rear face including instructional indicia, and map pad (“paper”)
            However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the gameplay because they are conventional and widely prevalent in the gaming art.  The question See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  These additional limitations are well known – Official notice being taken, conventional and widely prevalent in the gaming art and can be readily found with cursory and generic searching within the pertinent classifications and Youtube searching. Particularly, games related to interactive Murder Mystery games (i.e. Clue), treasure hunt games, scavenger hunt games, story based card games, Blues Clues, etc. The following is a representative and non-exhaustive list of prior art references that teach the particulars of the “well-known” Clue games: “Who Did it?! (Clue: Mystery Game)” published by SSundee on 9/5/19 at https://www.youtube.com/watch?v=W-Z46HRP-Bs; “Clue – The VCR Mystery Game” published by Christopher Maybury on 4/21/14 at https://www.youtube.com/watch?v=PDSscSbLQD0; “DGA Reviews: Clue: The Great Museum Caper (Ep. 94)” published by Dad's Gaming Addiction on 1/2/14 at https://www.youtube.com/watch?v=11pcPpDePLs; “How To Play Clue” published by Gather Together Games on 1/7/20 at https://www.youtube.com/watch?v=5DGy0GBbMyA
The recited rooms to the building are merely destinations of where cards and players are instructed to go based on instructions of the game and based on instructions of the card. This is distinguishable from a specific limitation that that provides significantly more than the abstract idea.  Moreover, murder mystery type games are well known to utilize different rooms and destinations within the plot to organize and illuminate clues of the interactive game. Regarding the printed matter of the game cards under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two. 


                        
            
Response to Arguments
5.        Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. Applicant’s arguments comprises a request to “reconsider” the 101 rejection in view of the amendments. However, the amendments are not considered to change the analysis under Step 2a prong i, prong ii, or Step 2B. Claim 1 is still directed to a judicial exception – an abstract idea. Specifically, the claimed invention is categorized under Certain Methods of Organizing Human Activity, including ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”). Players are assigned roles and tasks, and the instructions further require directing the players to certain rooms. This is not changed by the amendments to claim 1. Lastly, it is further noted applicant did not traverse examiner’s assertion that additional limitations are well known to be conventional and widely prevalent in the gaming art (Step 2B). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Laferriere et al. (US Pub. No. 2021/0379480).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711